Citation Nr: 1014993	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  09-19 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran had active duty service with the United States 
Army Air Corps from July 1941 to October 1945.  

This claim comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2008 rating decision of 
the Cleveland, Ohio, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  This decision 
was a reconsideration of an August 2008 decision by the Waco, 
Texas, RO.  


FINDING OF FACT

The Veteran is not shown to have a left knee disability.  


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
the Veteran's active service, nor may in-service incurrence 
be presumed.  38 U.S.C.A. §§  1110, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  
Legally sufficient notice was provided to the Veteran in May 
2008 correspondence, prior to the initial adjudication of the 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The letter informed the Veteran of the elements of a 
claim of service connection, described the evidence and 
information necessary to substantiate the claim, and set 
forth the respective responsibilities of VA and the Veteran 
in obtaining such.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The letter additionally informed the 
Veteran of VA policies and practices with regard to 
assignment of effective dates and disability evaluations.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran 
has neither alleged nor demonstrated any prejudice with 
regard to the content or timing of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009).

VA additionally has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The RO has obtained recent VA treatment records, and has made 
repeated attempts to obtain relevant service treatment 
records.  The National Personnel Records Center (NPRC) 
certified in April 2008 that the Veteran's medical records 
were "fire-related," meaning they were likely most likely 
destroyed in the 1973 fire at the NPRC's St. Louis, Missouri, 
storage facility.  No alternate records were available based 
on the identifying information supplied by the RO.  The RO 
informed the Veteran of this certification in July 2008 
correspondence and requested that he provide additional 
information, records in his possession, or alternative 
records.  In response, the Veteran visited the RO and stated 
that he could not recall any dates of treatment or units, but 
could recall being treated at MASH units on Okinawa and 
Saipan.  No further inquiries for service treatment records 
could be made, and the records were formally found to be 
unavailable in an October 2009 file memorandum.

No VA examination has been provided in connection with this 
claim.  In determining whether the duty to assist requires 
that a VA medical examination be provided or medical opinion 
obtained with respect to a veteran's claim for benefits, 
there are four factors for consideration.  These four factors 
are:  (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
Here, there is no competent evidence of record which would 
allow a reasoned medical opinion regarding the etiology of 
any current disability.  While there is competent evidence 
from the Veteran of an in-service injury, there is no 
evidence of a current disability.  Medical records reflect no 
complaints or findings reflecting a left knee impairment, and 
the Veteran has described no functional impairments, 
complaints, or current manifestations of any current 
disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  
VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Analysis

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent 
diagnosis of a current disability; medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and competent evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); 
see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  This 
may include some medical matters, such as describing symptoms 
or relating a contemporaneous medical diagnosis.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

The Veteran alleges that when climbing down a rope net from a 
troop ship off Saipan, the landing barge he was boarding was 
lifted by a large wave and struck him on the left leg.  He 
states that a medic gave him a bandage and sent him on his 
way. 

As was noted above, the Veteran's service records are not 
available.  His report of injury cannot be verified through 
those records, and in any case, the Veteran states that the 
injury was not documented at the time.  His service personnel 
records indicate that his service as a supply clerk was 
"under combat conditions."  The Veteran is competent to 
report the circumstances of injury, and his description is 
consistent with his service.  Resolving all reasonable doubt 
in favor of the Veteran, the Board finds that the 
preponderance of the evidence supports a finding of an in-
service left knee injury.  38 C.F.R. § 3.102.  This is not a 
finding that the Veteran engaged in combat, and does not 
reflect application of the combat presumptions to this claim.  
38 C.F.R. § 3.304.  

An in-service injury is only one element of a claim for 
service connection, however.  The Veteran must also establish 
the presence of a current left knee disability and a nexus 
between such and the in-service injury.  38 C.F.R. § 3.303.  

Unfortunately, the evidence of record fails to establish the 
presence of a current disability, or even to indicate the 
likelihood of such to trigger an obligation to provide a VA 
examination.  The Veteran reported a "left knee condition" 
at the time of his claim in March 2008, but has offered no 
descriptions of current manifestations or signs of disability 
to support that allegation.  His statement, unsupported by 
observable symptomatology or descriptions of functional 
impairment, is not competent evidence of a current 
disability.  The Veteran, as a layperson, is competent to 
describe things he can observe, or to report the diagnoses of 
medical professionals, but is not competent himself to render 
a diagnosis when he apparently relies upon medical knowledge 
or training he does not possess. Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Moreover, even if the Veteran's statement that he has a 
current left knee condition is considered competent evidence 
of a current disability, his statement is outweighed by the 
medical evidence of record.  VA treatment records from July 
and August 1994, and from October 2006 to April 2008 reveal 
no treatment for or complaints related to the left knee.  The 
Veteran did seek treatment for aches and pains of other body 
parts and joints, but never reported any left knee problems.  
The medical evidence of record is against a finding of 
current left knee disability.

Finally, the Board notes that there is no evidence of 
continuity of complaints or problems with the left knee in 
the over 60 years since the Veteran's separation from service 
in 1945.  He has not stated that he had problems over the 
years, and he has not identified any relevant treatment 
records covering the period since service.  He did allege 
treatment for malaria after service, but did not report any 
knee treatment.  The lengthy time period between service and 
the earliest evidence or even allegation of the claimed 
condition weighs against the claim.  Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd sub nom., Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).


ORDER

Service connection for a left knee disability is denied.  



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


